                                            USDC SDNY
                                            DOCUMENT
UNITED STATES DISTRICT COURT                ELECTHONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK               DOC#               l
                                                               ·.-,7"{-·-- __
                                            D;\TE FILED:~a.=1=-"--~-•-'-••-·••U
DAVID DICARLO,

                      Plaintiff,            19-cv-9962 (JGK)

            - against -                     ORDER

THE JONES GROUP, INC.,

                      Defendant.

DAVID DICARLO,

                      Plaintiff,

       - AGAINST -
                                            20-cv-910 (JGK)
TOULA MANUFACTURING LTD. INC. ET
AL.'                                        ORDER

                      Defendants.


JOHN G. KOELTL, District Judge:

       In the matter of 19-cv-9962, the Court mailed the January

31, 2020 Order to the plaintiff at his docket address. Because

that mail has been returned to the Court as undeliverable, the

Court has emailed a copy of the January 31, 2020 Order (0kt. No.

4) and the February 10, 2020 Order dismissing the action without

prejudice (0kt. No. 6) to the plaintiff at the email address

listed in the Complaint.
     Because the matter of 19-cv-9962 has been dismissed without

prejudice and the address of the plaintiff listed on the dockets

in 19-cv-9962 and 20-cv-910 are the same, the plaintiff should

advise the Court of his current address for 20-cv-910 by

February 28, 2020.



SO ORDERED.

Dated:    New York, New York
          February 11, 2020


                                  United States District Judge
